       Case 2:15-md-02641-DGC Document 21425 Filed 02/03/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ARIZONA


IN RE BARD IVC FILTERS                                No. MD-15-02641-PHX-DGC
PRODUCTS LIABILITY LITIGATION
                                                      MASTER SHORT FORM COMPLAINT
                                                      FOR DAMAGES FOR INDIVIDUAL
                                                      CLAIMS

       Plaintiff(s) named below, for their Complaint against Defendants named below,

incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc. 364).

Plaintiff(s) further show the Court as follows:

       1.      Plaintiff/Deceased Party:

               Carolyn Bland

       2.      Spousal Plaintiff/Deceased Party’s spouse or other party making loss of

               consortium claim:

               n/a

       3.      Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):

               n/a

       4.      Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at the

               time of implant:

               Florida

       5.      Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at the

               time of injury:

               Texas

       6.      Plaintiff’s current state(s) [if more than one Plaintiff] of residence:

               Texas



00571335;V1                                 00571312;V1
      Case 2:15-md-02641-DGC Document 21425 Filed 02/03/20 Page 2 of 4



       7.     District Court and Division in which venue would be proper absent direct filing:

              United States District Court for the Northern District of Texas

       8.     Defendants (check Defendants against whom Complaint is made)::

                     C.R. Bard Inc.

                     Bard Peripheral Vascular, Inc.

       9.     Basis of Jurisdiction:

                     Diversity of Citizenship

                     Other:

              a.     Other allegations of jurisdiction and venue not expressed in Master

                     Complaint:




       10.    Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a

              claim (Check applicable Inferior Vena Cava Filter(s)):

                     Recovery® Vena Cava Filter

                     G2® Vena Cava Filter

                     G2® Express (G2®X) Vena Cava Filter

                     Eclipse® Vena Cava Filter

                     Meridian® Vena Cava Filter

                     Denali® Vena Cava Filter

                     Other:




00571335;V1                               00571312;V1                                340959_v1
      Case 2:15-md-02641-DGC Document 21425 Filed 02/03/20 Page 3 of 4



       11.    Date of Implantation as to each product:

              2/8/2010



       12.    Counts in the Master Complaint brought by Plaintiff(s):

                     Count I:       Strict Products Liability – Manufacturing Defect

                     Count II:      Strict Products Liability – Information Defect (Failure to

                     Warn)

                     Count III:     Strict Products Liability – Design Defect

                     Count IV:      Negligence - Design

                     Count V:       Negligence - Manufacture

                     Count VI:      Negligence – Failure to Recall/Retrofit

                     Count VII:     Negligence – Failure to Warn

                     Count VIII:    Negligent Misrepresentation

                     Count IX:      Negligence Per Se

                     Count X:       Breach of Express Warranty

                     Count XI:      Breach of Implied Warranty

                     Count XII:     Fraudulent Misrepresentation

                     Count XIII:    Fraudulent Concealment

                     Count XIV:     Violations of Applicable TX, FL Law Prohibiting

                     Consumer Fraud and Unfair and Deceptive Trade Practices

                     Count XV:      Loss of Consortium

                     Count XVI:     Wrongful Death

                     Count XVII: Survival




00571335;V1                              00571312;V1                                   340959_v1
       Case 2:15-md-02641-DGC Document 21425 Filed 02/03/20 Page 4 of 4



                       Punitive Damages

       13.                     Other:                               (please state the facts supporting this

                       Count in the space immediately below)




       RESPECTFULLY SUBMITTED this                   3    day of February , 2020.

                                                         BERNSTEIN LIEBHARD LLP


                                                By: Daniel C. Burke, Esq.
                                                    10 E. 40th Street
                                                    New York, NY 10016
                                                    Telephone: (212) 779-1414
                                                    Facsimile: (212) 779-3218

                                                         Attorneys for Plaintiff


       I hereby certify that on this    3   day of         February , 2020, I electronically

transmitted the attached document to the Clerk’s Office using the CM/ECF System for filing and

transmittal of a Notice of Electronic Filing.



                                                /s/Daniel Burke




00571335;V1                                   00571312;V1                                      340959_v1
